      Case 4:20-cv-00282-HLM-WEJ Document 1 Filed 12/04/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

DAVID ATKINS,                               )
                                            )     Civil Action No.:
      Plaintiff,                            )
                                            )     _______________________
v.                                          )
                                            )     JURY TRIAL DEMANDED
THE HON COMPANY, LLC,                       )
                                            )
      Defendant.                            )
                                            )

                           NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant The HON

Company, LLC hereby files this Notice of Removal, removing this action from the

Superior Court of Polk County, Georgia to the United States District Court for the

Northern District of Georgia, Rome Division.       As grounds for this removal,

Defendant states as follows:

      1.     On November 4, 2020, Plaintiff David Atkins filed a Complaint against

Defendant in the Superior Court of Polk County, Georgia (the “State Court”),

captioned David Atkins v. The HON Company, LLC, Civil Action No.

SUCV2020000640 (the “Action”). Copies of all process, pleadings, and orders
      Case 4:20-cv-00282-HLM-WEJ Document 1 Filed 12/04/20 Page 2 of 5




served on Defendant are attached to this Notice of Removal as Exhibit A as required

by 28 U.S.C. § 1446(a).

      2.     Defendant was served with a copy of the Summons and Complaint on

November 6, 2020. Therefore, this Notice of Removal is timely pursuant to 28

U.S.C. § 1446(b).

      3.     The Complaint in the State Court Action alleges claims of

discrimination brought under the Age Discrimination in Employment Act of 1967,

29 U.S.C. § 623(a)(1).

      4.     This Court possesses original federal question jurisdiction over this

matter pursuant to 28 U.S.C. § 1331, as this civil action alleges violations of federal

statutes. Pursuant to 28 U.S.C. § 1441(a), “any civil action of which the district

courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.”

      5.     Pursuant to 28 U.S.C. § 1441(a), Defendant has the right to remove this

case to the United States District Court for the Northern District of Georgia, Rome

Division, which embraces the place where the Action is pending.
      Case 4:20-cv-00282-HLM-WEJ Document 1 Filed 12/04/20 Page 3 of 5




      6.     As required by 28 U.S.C. § 1446(d), Defendant will promptly file a

copy of this Notice of Removal with the State Court and serve a copy of this Notice

of Removal on Plaintiff.

      7.     Defendant submits this Notice of Removal without waiving any

defenses to the claims asserted by Plaintiff or conceding that Plaintiff has stated

claims upon which relief may be granted.

      WHEREFORE, Defendant respectfully requests that this Court accept

jurisdiction over this action, and that this action be placed upon the docket of this

Court for further proceedings.

      Respectfully submitted, this 4th day of December 2020.

                                       JACKSON LEWIS P.C.

                                       /s/ Tracie Johnson Maurer
                                       Tracie Johnson Maurer
                                       Georgia Bar No. 395670
                                       171 17th Street, NW, Suite 1200
                                       Atlanta, Georgia 30363
                                       Telephone: (404) 525-8200
                                       Facsimile: (404) 525-1173
                                       COUNSEL FOR DEFENDANT
     Case 4:20-cv-00282-HLM-WEJ Document 1 Filed 12/04/20 Page 4 of 5




                              CERTIFICATION

     In accordance with Civil Local Rules 5.1C and 7.1D, I hereby certify that this

document has been prepared in 14 point, Times New Roman Font.

                                     /s/ Tracie Johnson Maurer
                                     Tracie Johnson Maurer
                                     Georgia Bar No. 395670
         Case 4:20-cv-00282-HLM-WEJ Document 1 Filed 12/04/20 Page 5 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

DAVID ATKINS,                                   )
                                                )      Civil Action No.:
         Plaintiff,                             )
                                                )      _______________________
v.                                              )
                                                )      JURY TRIAL DEMANDED
THE HON COMPANY, LLC,                           )
                                                )
         Defendant.                             )
                                                )

                              CERTIFICATE OF SERVICE

         I hereby certify that on December 4, 2020, I electronically filed the within and

foregoing NOTICE OF REMOVAL using the Court’s NextGen system and served

Plaintiff’s counsel by depositing a true and correct a copy of same in the U.S. Mail

with sufficient postage thereon to reach its destination:

                              Jason B. Sanker, Esq.
                              McRae, Smith, Peek, Harman & Monroe, LLP
                              P.O. Box 29
                              Rome, Georgia 30162-0029
                              jsanker@msp-lawfirm.com

                                                /s/ Tracie Johnson Maurer
                                                Tracie Johnson Maurer
                                                Georgia Bar No. 395670
         4851-7583-9443, v. 1
4851-7583-9443, v. 1
